—In a matrimonial action, in which, as a fourth cause of action, plaintiff seeks to impress a trust on certain real and personal property, plaintiff appeals from so much of an order of the Supreme Court, Nassau County, dated April 5, 1978, as severed and dismissed the fourth cause of action and canceled a lis pendens which plaintiff had filed against the real property. Order affirmed insofar as appealed from, with $50 costs and disbursements. Plaintiff completely misapprehends the elements required to invoke the equitable remedy of a constructive trust (see Sharp v Kosmalski, 40 NY2d 119; cf. McGrath v Hilding, 41 NY2d 625). No construction of the allegations she pleads in her fourth cause of action suffices to sustain the claim. Martuscello, J. P., Latham, Shapiro and O’Connor, JJ., concur.